256 F.2d 180
Fred WARD, Appellant,v.C. H. LOONEY, Warden, United States Penitentiary,Leavenworth, Kansas, Appellee.
No. 5817.
United States Court of Appeals Tenth Circuit.
May 29, 1958.

A. I. West, Asst. U.S. Atty., Topeka, Kan.  (William C. Farmer, U.S. Atty., and E. Edward Johnson, Asst. U.S. Atty., Topeka, Kan., were with him on the brief), for appellee.
Before MURRAH, PICKETT and LEWIS, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order dismissing an application for a writ of habeas corpus and remanding the petitioner to the custody of the Warden of the United States Penitentiary at Leavenworth, Kansas.  The alleged ground for the writ is that the different four year sentences for which the petitioner is now being held are so indefinite and ambiguous that it cannot be determined with reasonable certainty that they are to be served consecutively, therefore, the petitioner is entitled to be released after having served one of the four year sentences.


2
The same matter was this day considered on proceedings instituted by this petitioner in the original cases under the provisions of 28 U.S.C.A. Section 2255, wherein we held that the different four year sentences which the petitioner is now serving were intended to run consecutively.  Ward v. United States, 10 Cir., 256 F.2d 179.


3
For the reasons stated therein, it is manifest that the petitioner has not served the sentences imposed upon him and that he is not illegally held by the Warden.


4
Affirmed.